Citation Nr: 0708893	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  04-06 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




 REMAND

The veteran served on active duty from October 1969 to July 
1971.  This case comes to the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision denying 
entitlement to service connection for bilateral hearing loss.

The veteran's DD Form 214 corroborates his testimony at a 
Travel Board hearing before the undersigned judge that he was 
exposed to noise in service that could have caused his 
hearing loss.  The veteran's VA treatment records (see March 
2005 VA audiogram) indicate that the veteran's hearing loss 
in his left ear matches the criteria for establishing a 
service-connectable degree of hearing loss under 38 C.F.R. 
§ 3.384.  The veteran testified that the VA examination in 
August 2001 does not accurately reflect his current level of 
disability as a result of hearing loss.  In addition, that 
examiner does not state whether or not the veteran's hearing 
loss is related to noise exposure in service.  A new VA 
examination must be conducted prior to adjudication to 
determine the nature and etiology of the veteran's current 
disability.

Accordingly, the case is REMANDED back to the RO via the 
Appeals Management Center in Washington, DC for the following 
action:

1.  Schedule the veteran for a VA 
audiological examination to determine the 
nature and etiology of his bilateral 
hearing loss.  Have the examiner review 
the claims file in conjunction with the 
examination and make a note of such review 
in the examination report.  Have the 
examiner conduct all necessary tests and 
answer the following questions:

	a. Does the veteran currently have 
bilateral hearing loss?  Include an 
audiogram measuring the veteran's puretone 
threshold levels at 1000, 2000, 3000, and 
4000 decibels.

	b.  Is the veteran's bilateral hearing 
loss at least as likely as not 
(probability of 50 percent or more) 
related to noise exposure in service?

2.  Review the examination report and 
return it for revision if it is in any way 
inadequate.

3.  Thereafter, readjudicate the claim on 
appeal and if the claim remains denied 
issue the veteran a supplemental statement 
of the case and allow an appropriate 
period for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

